DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 6/22/21. Claims 14, 21, 24-29 and 31-37 are pending. Claims 32-37 remains withdrawn.
Rejections Withdrawn
	3. Applicants amendments and arguments have necessitated the withdrawal of the pending 35 USC 112 (a) and (d) rejections.
 EXAMINER'S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pamela Sherwood on 7/20/21.
The application has been amended as follows: 

In the claims
	5. Please cancel claims 32 and 33. Please amend claims 14, 21, 24-29, 31 and 34-37.

14.  An isolated hIFNλ variant polypeptide, the variant  comprising to IL-10Rβ and/or IFNλR1, wherein the one or more amino acid substitutions that increase affinity for IL10R are selected from amino acid substitutions at positions substitutions that increase affinity for IFNλR1 are selected from H131, T161 and V174, within a cell expressing an hlFNλ receptor. 
  
21. The isolated hIFNλ variant polypeptide of claim 14, wherein the sequence lacks amino acid residues 1-11 of SEQ ID NO:3.  
  
24. The isolated  hIFNλ variant polypeptide of claim 14, wherein the one or more amino acid substitutions that increase affinity to IL-10R are selected from one or both of Q26R and E84D, where numbering is relative to SEQ ID NO:3.  

25. The isolated hλIFNλ variant polypeptide of claim 24, wherein the one or more amino acid substitutions that increase affinity to IFNλR1 is a substitution at T161, where numbering is relative to SEQ ID NO: 3.  

26. The isolated hIFNλ variant polypeptide of claim 24, wherein comprising the amino acid substitutions Q26R, E84D, and T161A, where numbering is relative to SEQ ID NO: 3.  

27. The isolated hIFNλ variant polypeptide of claim 24, further comprising one or more amino acid substitutions at H131, T161 and V174, where numbering is relative to SEQ ID NO: 3. 
 
28. The isolated hIFNλ variant polypeptide of claim 27, wherein the one or more amino acid substitutions at H131, T161, and V174 comprise a substitution of one or more of H131R, T161A, and V174E.  

29. An isolated hIFNλ variant polypeptide of Claim 14 selected from the group consisting of SEQ ID NOS: 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 or a biologically active fragment thereof.  
 
31.  A pharmaceutical formulation comprising an effective dose of ahIFNλ variant polypeptide according to claim 14, and a pharmaceutically acceptable excipient.  
 
34. A method of treating hIFNλ variant polypeptide as set forth in claim 14, such that infection of cells or replication of virus is inhibited. 

36. A method of treating cancer in a mammal comprising, administering to the mammal an hIFNλ variant polypeptide as set forth in claim 14, such that growth or replication of the cancer is inhibited. 
 
37. The method of claim 36, wherein the cancer cells express a receptor for hIFN-λ.  

Election/Restrictions
6.  Claims 14, 21, 24-29 and 31 were directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 34-37 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III- IV as set forth in the Office action mailed on 2/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.                                                                                                                                                                     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Reasons for Allowance
7. The following is an examiner’s statement of reasons for allowance: The variant hIFNλ variant comprising Q26 and E84 amino acid substitution is free of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	8. Claims 14, 21, 24-29, 31 and 34-37 are allowed.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645       

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645